COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                             NO. 2-10-270-CV


ERMA FAYE PARKER,                                 APPELLANTS
INDIVIDUALLY AND AS
PERSONAL REPRESENTATIVE
OF THE ESTATE OF DEBRA
HORN, DECEASED AND AS
NEXT FRIEND OF JACOB HORN
AND VICTORIA HORN,
MINOR CHILDREN AND RONDELL
PARKER, INDIVIDUALLY

                                    V.

MARIAMME KOLA, AND                                 APPELLEES
ALBERTSON'S, INC.,
INDIVIDUALLY AND D/B/A
ALBERTSON'S SAV-ON PHARMACY


                                 ----------

        FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                 ----------

              MEMORANDUM OPINION1 AND JUDGMENT

                                 ----------




    1
     See Tex. R. App. P. 47.4.
      We have considered “Appellants= Motion To Dismiss Appeal.@ It is the

court=s opinion that the motion should be granted; therefore, we dismiss the appeal

with prejudice. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: August 26, 2010